Title: To James Madison from George W. Erving (Abstract), 10 June 1805
From: Erving, George W.
To: Madison, James


10 June 1805, London. No. 61. “I have the honor herewith to transmit a Statement of my transactions as Agent for the relief & protection of Seamen from the 31st. of August 1804 the date of the last Statement, up to the 18th. of May when this Trust was transferred to my successor William Lyman.
“The List now sent contains 762 Applications, 262 of which are duplicate: It appears that 133 Men have been discharged, of 224 the discharges are refused for the reasons specified in the annexed Summary, and 67 Cases are yet unanswered.
“I have also the honor to inclose a List of 164 Cases, being those which were undetermined when the former Statement was transmitted, opposite to each of which I have now entered such answers as have been since received. A Separate List of the 64 unanswered Cases belonging to the Statement now sent is also inclosed.
“As from the nature of this business it is impossible in all cases where the individuals impressed are without documentary Evidences of their Citizenship, to obtain any Proof or satisfactory information on their Claims previous to the Applications for their discharges, & therefore such Applications have been founded for the most part merely on their own representations, and (except in cases where they have been taken out of American Vessels actually being in some Port of England) wholly unsupported by any collateral testimony; so it must necessarily have happened amongst the great number of men claiming to be American Citizens & whose discharges have been demanded, (a very large proportion of whom have not been ascertained to have been taken from American Vessels) some individuals have been claimed who are not justly entitled to the Protection of the United States.
“I have not deemed it necessary to enter into an exact scrutiny of national character in regard to men taken out of our own Vessels; and with respect to others it will doubtless be considered that the urgent nature of an impressed man’s situation does not afford time for similar investigations.
“I have no means of forming a probable conjecture as to the proportion of questionable characters upon the Lists: but have presumed this explanation as to the mode of proceeding necessary to prevent the inferrence which woud otherwise arise, that I have placed upon these lists such men only as I have previously ascertained to be American Citizens or to have been taken from vessels belonging to the United States.”
Adds in a postscript: “Inclosed is Copy of the Form in which my Applications in General Cases have been made to the Admiralty.
“In each Case attended with any Circumstances of singular hardship, or unusual Violence, I have made a Special Application.”
